                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
CHAULA S. BHATT,                     :
                                     :
                  Plaintiff,         :
                                     :  Civil Action No. 16-5654-BRM-DEA
            v.                       :
                                     :
COMMISSIONER OF NJ DOL, et al.,      :
                                     :  ORDER
                  Defendants.        :
____________________________________:


        THIS MATTER having been opened to the Court on the sua sponte Report and

Recommendation of the Honorable Douglas E. Arpert, U.S.M.J., dated December 12, 2018 (ECF

No. 84); the parties having been given the opportunity to respond or object to Judge Arpert’s

Report and Recommendation by December 26, 2018; the parties having failed to respond or object

to the Report and Recommendation to date; the Court having reviewed the Report and

Recommendation; and it appearing, for good cause, that adoption of the Report and

Recommendation without modification is warranted;

        IT IS on this 16th day of January 2019,

        ORDERED that the Report and Recommendation (ECF No. 84) is hereby adopted and

entered; and it is further

        ORDERED that Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE; and it

is further

        ORDERED that this case be marked CLOSED.

                                                  /s/ Brian R. Martinotti___________
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE
